1

2

3

4

5
                                  UNITED STATES DISTRICT COURT
6                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
7
     KEITH PEREIRA and LILIAN M.
8    PEREIRA,
                                                        No. 2:19−cv−01154−RSM
9
                                   Plaintiffs,          STIPULATION AND ORDER OF
10                                                      DISMISSAL WITH PREJUDICE
                           vs.                          BETWEEN PLAINTIFFS AND
11                                                      DEFENDANTS LENDMARK
     LENDMARK FINANCIAL SERVICES,                       FINANCIAL SERVICES, LLC; DRAPER
12   LLC;                                               WOLDSETH, PLLC; AND JAMES
                                                        DRAPER
13
     DRAPER WOLDSETH, PLLC; and JAMES
14   DRAPER, an individual, and

15   JOHN DOES 1-10,
16                                 Defendants.
17
            Plaintiffs KEITH PEREIRA and LILIAN M. PEREIRA, through their undersigned
18
     counsel, and Defendants LENDMARK FINANCIAL SERVICES, LLC; DRAPER
19
     WOLDSETH, PLLC; and JAMES DRAPER, by and through their counsels, hereby stipulate
20
     and agree under Federal Rule of Civil Procedure 41(1)(A)(ii) that the matter between Plaintiffs
21
     and Defendants has been settled and should be dismissed with prejudice. Each party shall bear
22
     its own costs and attorneys’ fees.
23

24

25      DATED this 13th day of January, 2020
        STIPULATION AND ORDER OF DISMISSAL
        WITH PREJUDICE BETWEEN PLAINTIFFS AND
        DEFENDANTS LENDMARK FINANCIAL
        SERVICES, LLC; DRAPER WOLDSETH, PLLC;                 6100 219th Street SW, Suite 480 T: 425.582.5200
                                                              Mountlake Terrace, WA 98043 F: 425.582.2222
        AND JAMES DRAPER - 1
1

2                                      BORIS DAVIDOVSKIY, P.C.
3                                      By: s/ Boris Davidovskiy
                                          Boris Davidovskiy, WSBA No. 50593
4                                         Attorney for Plaintiffs
5                                            6100 219th Street SW, Suite 480
                                             Mountlake Terrace, WA 98043
6                                            (425) 582-5200
                                             boris@davidovskiylaw.com
7
                                       SIMBURG, KETTER, SHEPPARD & PURDY
8
                                       By: /s/ Andrew D. Shafer
9                                         Andrew D. Shafer, WSBA No. 9405
                                          Attorney for Defendant Lendmark Financial
10                                        Services, Inc.
                                          ashafer@sksp.com
11
                                             999 3rd Ave Ste 2525
12                                           Seattle, WA 98104-4089
                                             Telephone: (206) 382-2600
13                                           Facsimile: (206) 223-3929
14                                     LEE SMART P.S. INC.
15                                     By: /s/ Dan Mooney
                                          Dan Mooney, WSBA No. 44521
16                                        Attorney for Defendant Draper Woldseth,
                                          PLLC and James Draper
17                                        dcm@leesmart.com
18                                     By: /s/ Jeffrey P. Downer
                                          Jeffrey P. Downer, WSBA No. 12625
19                                        Attorney for Defendant Draper Woldseth,
                                          PLLC and James Draper
20                                        jpd@leesmart.com
21                                           701 Pike St Ste 1800
                                             Seattle, WA 98101-3929
22                                           Telephone: (206) 624-7990
                                              Facsimile: (206) 624-5944
23

24

25
     STIPULATION AND ORDER OF DISMISSAL
     WITH PREJUDICE BETWEEN PLAINTIFFS AND
     DEFENDANTS LENDMARK FINANCIAL
     SERVICES, LLC; DRAPER WOLDSETH, PLLC;           6100 219th Street SW, Suite 480 T: 425.582.5200
                                                     Mountlake Terrace, WA 98043 F: 425.582.2222
     AND JAMES DRAPER - 2
1       IT IS SO ORDERED this 16th day of January 2020.
2

3                                         A
                                          RICARDO S. MARTINEZ
4                                         CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION AND ORDER OF DISMISSAL
     WITH PREJUDICE BETWEEN PLAINTIFFS AND
     DEFENDANTS LENDMARK FINANCIAL
     SERVICES, LLC; DRAPER WOLDSETH, PLLC;           6100 219th Street SW, Suite 480 T: 425.582.5200
                                                     Mountlake Terrace, WA 98043 F: 425.582.2222
     AND JAMES DRAPER - 3
